Title: From George Washington to Alice DeLancey Izard, 20 July 1798
From: Washington, George
To: Izard, Alice Delancey



Madam,
Mount Vernon 20 July 1798

By the last Post, I had the honor to receive your favour of the 25th Ulto from Charleston; and pray you to be persuaded that, no one could hear of the improving state of Mr Izards health, and prospect of his recovery, with more pleasure because few, if any of his acquaintances, regretted the loss of the first more than I did. On the prospect of the latter I sincerely congratulate you, as I do on the safe return of your Son; who, if circumstances had permitted, I should have seen with pleasure at this place, on his way to Carolina.
If I rightly understand the grd of Mr Izard’s complaint, I persuade myself that both you & he, upon a reconsideration of the case, and the consequences of a contrary principle in the decisions of the Executive thereon, will readily perceive that no injustice has been done him.
Usage, and the Policy of a State in the establishment of a new Corps, ⟨as⟩ Independant of and ⟨unconnected⟩ with the old—Officers and privates come in together, the former as a means to obtain the latter, and rarely is otherwise, except to reward Meritorious Officers, distinguished for signal Services who cannot be advanced in their own Corps out of the usual rotine of promotion; but this, when done, is considered as a favour, not claimed as a right; and sometimes proves the reverse, by throwing them out of Service altogether, their Corps being the first for disbandment.
But there is another, and more interesting point, in which to view this subject, and proves beyond contradiction, the inadmissibility of Mr Izard’s claim.
In Military, more so perhaps than in other matters, Principles must be established & adhered to, or discontents wd be endless, and disorder great. What is right in one case, must be right in every

case, similarly circumstanced. Upon the principle then that Mr Izard complains, viz: that it was injurious to make Captains of those who had never served, in the new Corps, while there were Officers of inferior grades in the old, let me ask what would be the operation of it in the Army about to be raised, for it applys as forceably to the Infantry, as to the Artillery?
At present, we have four Regiments of Infantry in existence. Twelve are voted to be immediately raised, and if circumstances should require the Provisional Army, nearly double that number will be wanted in addition. Would it not be a matter of surprize then, and absolutely defeat the measures of Government if no New officers were to be appointed in this Army until those of the four Regiments were first provided for? Certain I am, Madam, that your good sense would be the first to cry yes. The case of Mr Izard is exactly similar, although the evil would not be so extensive.
My wishes that Congress would establish a Military Academy, and Corps of Engineers have often been communicated to that Body, and it is to be regretted that the want of many useful Institutions are not seen until they are felt. Mrs Washington & Miss Custis are thankful for your kind remembrance of them and unite with me in every good wish for Mr Izard, yourself & family—and with the highest respect I have the honor to be Madam Your Most obedt Hble serv.

Go: Washington

